DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on September 4, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (USPub 2015/0336264).
Berger teaches an assistive robotic system for moving a container, the system comprising: a lifting mechanism (62); a movable arm assembly (14,16,18) coupled to the lifting mechanism via a connector (10); a processing device (462,464) communicatively coupled to the lifting mechanism and the movable arm assembly; and a non-transitory, processor-readable storage medium (section [0046], random access memory, hard drive, and flash memory) in communication with the processing device, the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed, cause the processing device to: transmit a command to the lifting mechanism to cause the lifting mechanism to move the movable arm assembly such that the movable arm assembly grips (18) the container, transmit a first one or more signals to the movable arm assembly to cause the movable arm assembly to extend in a system longitudinal direction such that the container gripped by the movable arm assembly is positioned at a release location, and transmit a second one or more signals to the movable arm assembly to cause the movable arm assembly to move in a system lateral direction such that the container gripped by the movable arm assembly is released from the movable arm assembly at the release location.  
	With respect to claim 12, Berger teaches a robotic device as described above, further having a sensor device (162,164) that senses an area surrounding the assistive robot system; and a processing device communicatively coupled to the sensor device, the lifting mechanism, and the movable arm assembly, wherein: data is transmitted from the sensor device to the processing device, the processing device processes the data and determines one or more movement commands, and the processing device transmits one or more signals corresponding to the one or more movement commands to: cause the lifting mechanism and the movable arm assembly to move and grip a container, cause the movable arm assembly to extend in a system longitudinal direction such that the container gripped within the movable arm assembly is positioned at a release location, and cause the movable arm assembly to extend in a system lateral direction such that the container gripped within the movable arm assembly is released from the movable arm assembly at the release location. 
	With respect to claim 20, Berger teaches a robotic device, as described above, further having a drive mechanism comprising a motor; one or more wheels (20) coupled to the drive mechanism that drives movement of the one or more wheels.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (USPub 2015/0336264) as applied to claims 1 and 12 above, and further in view of Stoelinga (2009/0072101).
Berger teaches the lifting mechanism configured with a screw and nut arrangement for driving the lift mechanism to displace in a vertical direction.  Berger does not teach the lifting mechanism having a plurality of telescoping sections actuated by a belt member.  Stoelinga teaches a lift mechanism with a plurality of telescoping sections (2-4) driven by a belt member (7), the belt member connected to a plurality of sprockets and driven by an actuator motor (26).   
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the lifting mechanism of Berger with a telescopic lifting mechanism having a belt drive, as taught by Stoelinga since it has been held that simple substitution of one known element for anther is obvious to obtain predictable results.

Allowable Subject Matter
Claims 2, 5-11, 13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658